Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-26 are currently pending and have been considered below. 

Priority
The present application, filed on 06/07/2019, claims priority to Provisional Application 62/682,187, filed on 06/08/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informality: Claim 13, line 2 recites “and the returning” and it should be – and returning --. Appropriate correction is required.
Claims 18 and 22 are objected to because of the following informality: Claims 18 and 33 recite “_present” and it should be – present --. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
16/503,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 1, A method for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, said method employing an opportunity matching system comprising at least one processor configured to execute computer program instructions for performing said method comprising:: (16/503,639 (Claim 1) A method for determining a degree of match between a plurality of item profiles with a plurality of item attributes with a plurality of varying ratings of varying credibility and a plurality of need profiles with a plurality of need attributes of varying importance, the method employing a need matching system comprising at least one processor configured to execute computer program instructions for performing the method comprising:) 
Examiner note: “skills” may be substituted for “attributes”.
receiving a first skill list comprising said opportunity seeker skills in said opportunity seeker profiles and a second skill list comprising said opportunity description skills required for an opportunity from a skill list database by said opportunity matching system, wherein said first skill list comprises first tuples, each of said first tuples comprising one of said opportunity seeker skills, an opportunity seeker skill amount measure corresponding to said one of said opportunity seeker skills, and a credibility measure indicating credibility of said opportunity seeker skill amount measure, and wherein said second skill list comprises second tuples, each of said second tuples comprising one of said opportunity description skills, a requirement measure, an importance measure, and an opportunity description skill amount measure associated with said one of said opportunity description skills; (16/503,639 (Claim 1) 
creating a unique skill list comprising unique opportunity seeker skills from said first skill list, a merged skill amount measure corresponding to each of said unique opportunity seeker skills, and a merged credibility measure indicating credibility of said merged skill amount measure by said opportunity matching system by performing merging actions on said first tuples in said first skill list, wherein said merging actions comprise computing said merged skill amount measure and said merged credibility measure corresponding to said each of said unique opportunity seeker skills using said opportunity seeker skill amount measure and said credibility measure of each of said opportunity seeker skills of said first skill list; (16/503,639 (Claim 1) creating a unique attribute list comprising unique item attributes from the first attribute list, a merged attribute amount measure corresponding to each of the unique item attributes, and a merged credibility measure indicating credibility of the merged attribute amount measure by the need matching system by performing merging actions on the first tuples in the first attribute list, wherein the merging actions comprise computing the merged attribute amount measure and the merged credibility measure corresponding to the each of the unique item attributes using the item attribute amount measure and the credibility measure of each of the item attributes of the first attribute list;)
creating a matched skill list by matching said unique opportunity seeker skills of said created unique skill list with said opportunity description skills of said second skill list by said opportunity matching system on combining said created unique skill list with said second skill list; (16/503,639 (Claim 1) creating a matched attribute list by matching the unique item attributes of the created unique attribute list with the need attributes of the second attribute list by the need matching system on combining the created unique attribute list with the second attribute list;)
generating a skill match score for each of said opportunity description skills in said created matched skill list on matching said unique opportunity seeker skills with said opportunity description skills by said opportunity matching system using said requirement measure, said importance measure, said opportunity description skill amount measure, said merged skill amount measure, and said merged credibility measure; (16/503,639 (Claim 1) generating an attribute match score for each of the need attributes in the created matched attribute list on matching the unique item attributes with the need attributes by the need matching system using the requirement measure, the importance measure, the need attribute amount measure, the merged attribute amount measure, and the merged credibility measure; 
generating an opportunity match score defining said degree of match between said opportunity seeker profiles and said opportunity descriptions by said opportunity matching system by processing said generated skill match score for said each of said opportunity description skills with said importance measure of said each of said opportunity description skills in said second skill list. (16/503,639 (Claim 1) generating a need match score defining the degree of match between the item profiles and the need profiles by the need matching system by processing the generated attribute match score for the each of the need attributes with the importance measure of the each of the need attributes in the second attribute list.)

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 2, The method of claim 1, further comprising determining whether an opportunity description skill is absent in said created unique skill list and assigning default values to said merged skill amount measure and said merged credibility measure corresponding to said opportunity description skill in said matched skill list by said opportunity matching system. (16/503,639 (Claim 2) The method of claim 1, further comprising determining whether a need attribute is absent in the created 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 3, The method of claim 1, wherein said opportunity seeker skill is one of a core personal trait and a domain of expertise of an opportunity seeker extracted from said opportunity seeker profiles. (16/503,639 (Claim 3) The method of claim 1, wherein the item attribute is one of a core trait and a domain of expertise of an item extracted from the item profiles.)

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 4, The method of claim 1, wherein said generation of said skill match score for said each of said opportunity description skills in said created matched skill list comprises determining deviations in said merged skill amount measure and said opportunity description skill amount measure by said opportunity matching system using an amount measure deviation lookup table (16/503,639 (Claim 4) The method of claim 1, wherein the generation of the attribute match score for each of the need attributes in the created matched attribute list comprises determining one or more deviations in the merged attribute amount measure and the need attribute amount measure by the need matching system using an amount measure deviation lookup table.)

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 5, The method of claim 1, wherein the opportunity seeker skill amount measure is a fraction of a total skill amount measure of the opportunity seeker skills possessed by one or more opportunity seekers, and wherein the opportunity description skill amount measure is a quantized value of the proficiency of one or more opportunity seekers needed for the opportunity.(16/503,639 (Claim 5) The method of claim 1, wherein the item attribute amount measure is a fraction of a total attribute amount measure of the item attributes possessed by items associated with the item profiles, and wherein the need attribute amount measure is a quantized value of the proficiency of one or more of the items required for the need.)

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 6, The method of claim 1, comprises: estimating the credibility of the opportunity seeker skill amount measure corresponding to the opportunity seeker skills by an operational system of a plurality of entities; and assigning the credibility measure based on the estimated credibility to the opportunity seeker skill amount measure by the operational system of the plurality of entities.(16/503,639 (Claim 6) The method of claim 1, comprises: estimating the credibility of the item attribute amount measure corresponding to the item attributes; and assigning the credibility measure based on the estimated credibility to the item attribute amount measure.)

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 7, The method of claim 1, wherein the requirement measure is a Boolean value associated with an opportunity description skill representing that the opportunity seeker skill amount measure of the opportunity seeker skill is required to be equal to the opportunity description skill amount measure of the opportunity description skill, wherein the opportunity description skill is the same as the opportunity seeker skill, and wherein the importance measure is a quantized value representing a degree to which presence of an opportunity description skill in the first skill list is needed for an opportunity. (16/503,639 (Claim 7) The method of claim 1, wherein the requirement measure is a Boolean value associated with a need attribute representing that the item attribute amount measure of the item attribute is required to be equal to the need attribute amount measure of the need attribute, wherein the need attribute is same as the item attribute, and wherein the importance measure is a quantized value representing a degree to which presence of the need attribute in the first attribute list is required for a need.)

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 8, The method of claim 1, wherein the unique opportunity seeker skills is a list of opportunity seeker skills with multiple occurrences in the first skill list that are merged to a single occurrence. (16/503,639 (Claim 8) The method of claim 1, wherein the unique item attributes is a list of item attributes with multiple occurrences in the first attribute list that are merged to a single occurrence.)

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 9, The method of claim 1, wherein the merged skill amount measure is a combined value of the opportunity seeker skill amount measures corresponding to the multiple occurrences of the opportunity seeker skills in the first skill list, and wherein the merged credibility measure is a combined value of the credibility measures corresponding to the multiple occurrences of the opportunity seeker skills in the first skill list. (16/503,639 (Claim 9) The method of claim 1, wherein the merged attribute amount measure is a combined value of the item attribute amount measures corresponding to the multiple occurrences of the item attributes in the first attribute list, and wherein the merged credibility measure is a combined value of the credibility measures corresponding to the multiple occurrences of the item attributes in the first attribute list.)

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 10, The method of claim 9, wherein the credibility bump is added to an unadjusted credibility measure to generate a merged credibility measure of the opportunity seeker skill based on the number of reports and the credibility of the corresponding reports. (16/503,639 (Claim 10) The method of claim 9, wherein a credibility bump is added to an unadjusted credibility measure to generate a merged credibility measure of the item attribute based on the number of reports and credibility of the reports.)

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 11, the method of claim 1 further comprises merging multiple reports or occurrences of an opportunity seeker skill by the opportunity matching system, wherein the reports are of mixed credibility measures. (16/503,639 (Claim 11) The method of claim 1 further comprises merging multiple reports or occurrences of an item attribute, wherein the reports are of mixed credibility measures.)

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 12, A method for generating an opportunity match score implemented by the opportunity matching system on comparison of the opportunity seeker skills of varying credibility with the opportunity description skills of varying importance, the method comprising: performing merging actions on the opportunity seeker skills in the first skill list and returning a list of unique merged skills present by a merging module of the opportunity matching system; matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries by a matching module of the opportunity matching system; and generating an opportunity match score with the list of matched skills and returning a single numerical match score by a score generation module of the opportunity matching system. (16/503,639 (Claim 12) A method for generating an an attribute match score implemented by a need matching system on comparison of a plurality of item attributes of varying credibility with a plurality of need attributes of varying importance, the method comprising: performing merging actions on a plurality of first tuples in a first attribute list and returning a list comprising a plurality of unique merged 

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 13, the method of claim 12, further comprising receiving the list of matched skill entries by a skill entry matching module of the matching module and the returning a list of matched skills by the skill entry matching module. (16/503,639 (Claim 13) The method of claim 12, further comprising receiving the list of matched attribute entries by an attribute entry matching module of the matching module and returning a list of matched attributes by the attribute entry matching module.)

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 14, An opportunity matching system for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, the system comprising: a non-transitory computer readable storage medium configured to store computer program instructions defined by modules of the opportunity matching system; and at least one processor communicatively coupled to the non-transitory computer readable storage media, the at least one processor configured to execute the computer program instructions defined by modules of the opportunity matching system, the modules comprising:(16/503,639 (Claim 14) A need matching system for determining a degree of match between a plurality of item profiles with a plurality of item attributes with a plurality of varying ratings of varying credibility and a plurality of need profiles with a plurality of need attributes of varying importance, the need matching system comprising: a non-transitory computer readable storage medium configured to store computer program instructions defined by modules of the need matching system; and at least one processor communicatively coupled to the non-transitory computer readable storage media, the at least one processor configured to execute computer program instructions defined by modules of the need matching system, the modules comprising:) 
a receiving module for receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database; (16/503,639 (Claim 14) a receiving module for receiving a first attribute list comprising the item attributes in the item profiles and a second attribute list comprising the need attributes required for a need from an attribute list database, wherein the first attribute list comprises a plurality of first tuples, each of the first tuples comprising one of the item attributes, an item attribute amount measure corresponding to the one of the item attributes, and a credibility measure indicating credibility of the item attribute amount measure, and wherein the second attribute list comprises a plurality of second tuples, each of the second tuples comprising one of the need attributes, a requirement measure, an importance measure, and a need attribute amount measure associated with the one of the need attributes;)
a merging module for performing merging actions on the opportunity seeker skills in the first skill list and returning a list of unique merged skills present; (16/503,639 (Claim 14) a merging module for creating a unique attribute list comprising unique item attributes from the first attribute list, a merged attribute amount measure corresponding to each of the unique item attributes, and a merged credibility measure indicating credibility of the merged attribute amount measure by performing merging actions on the first tuples in the first attribute list, wherein the merging actions comprise computing the merged attribute amount measure and the merged credibility measure corresponding to the each of the unique item attributes using the item attribute amount measure and the credibility measure of each of the item 
a matching module for matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries; and (16/503,639 (Claim 14) a matching module for creating a matched attribute list by matching the unique item attributes of the created unique attribute list with the need attributes of the second attribute list on combining the created unique attribute list with the second attribute list; a score generation module for generating an attribute match score for each of the need attributes in the created matched attribute list on matching the unique item attributes with the need attributes using the requirement measure, the importance measure, the need attribute amount measure, the merged attribute amount measure, and the merged credibility measure;.)
a score generation module for generating an opportunity match score with the list of matched skills and returning a single numerical match score (16/503,639 (Claim 14) and a final match score generation module for generating a need match score defining the degree of match between the item profiles and the need profiles by processing the generated attribute match score for the each of the need attributes with the importance measure of the each of the need attributes in the second attribute list).

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 
Regarding Claim 17, the opportunity matching system of claim 14, wherein the merging module merges multiple reports or occurrences of an opportunity seeker skill, wherein the reports are of mixed credibility measures. (16/503,639 (Claim 19) The need matching system of claim 14, wherein the merging module merges multiple reports of an item attribute, wherein the reports are of mixed credibility measures.)

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 18, The opportunity matching system of claim 14, wherein the matching module further comprises: a skill entry matching module for receiving the list of matched skill entries and returning a list of matched skills; and a create matched skill module for accepting the skill _present and the opportunity description skill and for creating a matched skill tuple comprising an opportunity description skill amount measure, an importance measure, and a requirement measure of the opportunity description skill and a merged skill amount measure and a merged credibility measure of the skill _present.. (16/503,639 (Claim 20) The need matching system of claim 14, wherein the matching module further comprises: an attribute entry matching module for receiving the list of matched attribute entries and returning a list of matched attributes; and a create matched attribute module for accepting attribute present and the need attribute and for creating a matched attribute tuple comprising a need attribute amount measure, need attribute and a merged attribute amount measure and a merged credibility measure of the attribute _present.)

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 
Regarding Claim 19, The opportunity matching system of claim 14, wherein the scoring module further comprises: a match score generation module for generating a scored matched skill based on each matched skill, additional values of a delta and a match score by determining the deviation in the merged skill amount measure and the opportunity description skill amount measure; and a final score generation module for calculating a single numerical match score by determining the degree of match between the opportunity description skills and the opportunity seeker skills (16/503,639 (Claim 16) The need matching system of claim 14 further comprising a need match score generation module for generating a scored matched attribute based on each matched attribute, additional values of a delta and a match score by determining deviation in the merged attribute amount measure and the need attribute amount measure using an amount measure deviation lookup table in the attribute list database).

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 20, the opportunity matching system of claim 16, wherein the combining module is further configured for assembling the single sub-list of skills present comprising the opportunity seeker skills with corresponding computed skill values into a list. (16/503,639 (Claim 22) The need matching system of claim 14, wherein the combining module is further configured for assembling the single sub-list of attributes present comprising the item attributes with corresponding computed attribute values into a list.)

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 
Regarding Claim 21, the opportunity matching system of claim 16, wherein the compute skill values module is further configured for returning an opportunity seeker skill in the sub-list of skills present with the computed values of the weighted amount present measure and the weighted credibility measure. (16/503,639 (Claim 23) The need matching system of claim 14, wherein the compute attribute values module is further configured for returning an item attribute in the sub-list of attributes present with the computed values of the weighted amount present measure and the weighted credibility measure.)

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 22, The opportunity matching system of claim 18, wherein the skill entry matching module is further configured for examining whether the list of unique merged skills present contains the skills needed, that is, the opportunity description skill and passes the unique opportunity seeker skill that is the same as the opportunity description skill _present to the create matched skill module. (16/503,639 (Claim 24) The need matching system of claim 14, wherein the attribute entry matching module is further configured for examining whether the list of unique merged attributes present contains the attributes needed and pass the unique item attribute that is the same as the need attribute present to the create matched attribute module.)

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 
Regarding Claim 23, the opportunity matching system of claim 16, comprises an operational system of a plurality of entities, wherein the operational system comprises: estimating the credibility of the opportunity seeker skill amount measure corresponding to the opportunity seeker skills; and assigning the credibility measure based on the estimated credibility to the opportunity seeker skill amount measure. (16/503,639 (Claim 17) The need matching system of claim 14 further comprising an operational system configured to: estimate the credibility of the item attribute amount measure corresponding to the item attributes; and assign the credibility measure based on the estimated credibility to the item attribute amount measure.)

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 24, A non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, the computer program codes comprising: (16/503,639 (Claim 25) A non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor for determining a degree of match between a plurality of item profiles with a plurality of item attributes with a plurality of varying ratings of varying credibility and a plurality of need profiles with a plurality of need attributes of varying importance, the computer program codes comprising.)
a first computer program code for receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database by the opportunity matching system, wherein the first skill list comprises first tuples, each of the first tuples comprising one of the opportunity seeker skills, an opportunity seeker skill amount measure corresponding to the one of the opportunity seeker skills, and a credibility measure indicating credibility of the opportunity seeker skill amount measure, and wherein the second skill list comprises second tuples, each of the second tuples comprising one of the opportunity description skills, a requirement measure, an importance measure, and an opportunity description skill amount measure associated with the one of the opportunity description skills; (16/503,639 (Claim 25) a first computer program code for receiving a first attribute list comprising the item attributes in the item profiles and a second attribute list comprising the need attributes required for a need from an attribute list database by the need matching system, wherein the first attribute list comprises a plurality of first tuples, each of the first tuples comprising one of the item attributes, an item attribute amount measure corresponding to the one of the item attributes, and a credibility measure indicating credibility of the item attribute amount measure, and wherein the second attribute list comprises a plurality of second tuples, each of the second tuples comprising one of the need attributes, a requirement measure, an importance measure, and a need attribute amount measure associated with the one of the need attributes);
a second program code for creating a unique skill list comprising unique opportunity seeker skills from the first skill list, a merged skill amount measure corresponding to each of the unique opportunity seeker skills, and a merged credibility measure indicating credibility of the merged skill amount measure by the opportunity matching system by performing merging actions on the first tuples in the first skill list, wherein the merging actions comprise computing the merged skill amount measure and the merged credibility measure corresponding to the each of the unique opportunity seeker skills using the opportunity seeker skill amount measure and the credibility measure of each of the opportunity seeker skills of the first skill list; (16/503,639 (Claim 25) a second computer program code for creating a unique attribute list comprising unique item attributes from the first attribute list, a merged attribute amount measure corresponding to each of the unique item attributes, and a merged credibility measure indicating credibility of the merged attribute amount measure by the need matching system by performing merging actions on the first tuples in the first attribute list, wherein the merging actions comprise computing the merged attribute amount measure and the merged credibility measure corresponding to the each of the unique item attributes using the item attribute amount measure and the credibility measure of each of the item attributes of the first attribute list)
a third computer program code for creating a matched skill list by matching the unique opportunity seeker skills of the created unique skill list with the opportunity description skills of the second skill list by the opportunity matching system on combining the created unique skill list with the second skill list; (16/503,639 (Claim 25) a third computer program code for creating a matched attribute list by matching 
a fourth computer program code for generating a skill match score for each of the opportunity description skills in the created matched skill list on matching the unique opportunity seeker skills with the opportunity description skills by the opportunity matching system using the requirement measure, the importance measure, the opportunity description skill amount measure, the merged skill amount measure, and the merged credibility measure; and (16/503,639 (Claim 25) a fourth computer program code for generating an attribute match score for each of the need attributes in the created matched attribute list on matching the unique item attributes with the need attributes by the need matching system using the requirement measure, the importance measure, the need attribute amount measure, the merged attribute amount measure, and the merged credibility measure; and);
a fifth computer program code for generating an opportunity match score defining the degree of match between the opportunity seeker profiles and the opportunity descriptions by the opportunity matching system by processing the generated skill match score for the each of the opportunity description skills with the importance measure of the each of the opportunity description skills in the second skill list. (16/503,639 (Claim 25) a fifth computer program code for generating a need match score defining the degree of match between the item profiles and the need profiles by the need matching system by processing the generated attribute match score for the each of the need attributes with the importance measure of the each of the need attributes in the second attribute list).

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 25, The non-transitory computer readable storage medium of claim 24, further comprising a sixth computer program code for determining whether an opportunity description skill is absent in the created unique skill list and assigning default values to the merged skill amount measure and the merged credibility measure corresponding to the opportunity description skill in the matched skill list by the opportunity matching system. (16/503,639 (Claim 26) The non-transitory computer readable storage medium of claim 25 further comprise a sixth computer program code for determining whether a need attribute is absent in the created unique attribute list and assigning default values to the merged attribute amount measure and the merged credibility measure corresponding to the need attribute in the matched attribute list by the need matching system.)

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of pending Application No. 16/503,639 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 26, The non-transitory computer readable storage medium of claim 24, wherein fifth computer program code further comprises a seventh computer program code for determining deviations in the merged skill amount measure and the opportunity description skill amount measure by the opportunity matching system using an amount measure deviation lookup table. (16/503,639 (Claim 27) The non-transitory computer readable storage medium of claim 25, wherein fifth computer program code further comprise a seventh computer program code for determining one or more deviations in the merged attribute amount measure and the need attribute amount measure by the need matching system using an amount measure deviation lookup table.)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "wherein the credibility bump".  Claim 10 depends from claim 9, and claim 9 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim. 	Claim 16 recites the limitation “the N sub-lists of skills present".  Claim 16 depends from claim 14. There is insufficient antecedent basis for this limitation in the claim. 	Further, Claim 16 recites the limitation “the enhanced skills present tuples".  Claim 16 depends from claim 14. There is insufficient antecedent basis for this limitation in the claim.	Claim 20 recites the limitation “the single sub-list of skills present".  Claim 20 depends from claim 16, and claim 16 depends from claim 14. There is insufficient antecedent basis for this limitation in the claim. 	Claim 21 recites the limitation “the sub-list of skills present".  Claim 21 depends from claim 16, and claim 16 depends from claim 14. There is insufficient antecedent basis for this limitation in the claim.	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-13 are directed to a method (i.e. a process). Claims 14-23 are directed to a system (i.e. a machine). Claims 24-26 are directed to a non-transitory computer-readable medium (i.e. an article of manufacture). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: A method for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, said method employing an opportunity matching system receiving a first skill list comprising said opportunity seeker skills in said opportunity seeker profiles and a second skill list comprising said opportunity description skills required for an opportunity from a skill list by said opportunity matching system, wherein said first skill list comprises first tuples, each of said first tuples comprising one of said opportunity seeker skills, an opportunity seeker skill amount measure corresponding to said one of said opportunity seeker skills, and a credibility measure indicating credibility of said opportunity seeker skill amount measure, and wherein said second skill list comprises second tuples, each of said second tuples comprising one of said opportunity description skills, a requirement measure, an importance measure, and an opportunity description skill amount measure associated with said one of said opportunity description skills; creating a unique skill list comprising unique opportunity seeker skills from said first skill list, a merged skill amount measure corresponding to each of said unique opportunity seeker skills, and a merged credibility measure indicating credibility of said merged skill amount measure by said opportunity matching system by performing merging actions on said first tuples in said first skill list, wherein said merging actions comprise computing said merged skill generating a skill match score for each of said opportunity description skills in said created matched skill list on matching said unique opportunity seeker skills with said opportunity description skills by said opportunity matching system using said requirement measure, said importance measure, said opportunity description skill amount measure, said merged skill amount measure, and said merged credibility measure; and generating an opportunity match score defining said degree of match between said opportunity seeker profiles and said opportunity descriptions by said opportunity matching system by processing said generated skill match score for said each of said opportunity description skills with said importance measure of said each of said opportunity description skills in said second skill list.
Independent claim 12 recites: A method for generating an opportunity match score implemented by the opportunity matching system on comparison of the opportunity seeker skills of varying credibility with the opportunity description skills of varying importance, the method comprising: performing merging actions on the opportunity seeker skills in the first skill list and returning a list of unique merged skills present by a merging module of the opportunity matching system; matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries by a matching module of the opportunity matching system; and generating an opportunity match score with the list of matched skills and returning a single numerical match score by a score generation module of the opportunity matching system.
Independent claim 14 recites: An opportunity matching system for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, the system comprising: receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database; performing merging actions on the opportunity seeker skills in the first skill list and returning a list of matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries; and generating an opportunity match score with the list of matched skills and returning a single numerical match score.
Independent claim 24 recites: determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database by the opportunity matching system, wherein the first skill list comprises first tuples, each of the first tuples comprising one of the opportunity seeker skills, an opportunity seeker skill amount measure corresponding to the one of the opportunity seeker skills, and a credibility measure indicating credibility of the opportunity seeker skill amount measure, and wherein the second skill list comprises second tuples, each of the second tuples comprising one of the opportunity description skills, a requirement measure, an importance measure, and an opportunity description skill amount measure associated with the one of the opportunity description skills; creating a unique skill list comprising unique opportunity seeker skills from the first skill list, a merged skill amount measure corresponding to each of the unique opportunity seeker skills, and a merged credibility measure indicating credibility of the merged skill amount measure by the opportunity matching system by performing merging actions on the first tuples in the first skill list, wherein the merging actions comprise computing the merged skill amount measure and the merged credibility measure corresponding to the each of the unique opportunity seeker skills using the opportunity seeker skill amount measure and the credibility measure of each of the opportunity seeker skills of the first skill list; creating a matched skill list by matching the unique opportunity seeker skills of the created unique skill list with the opportunity description skills of the second skill list by the opportunity matching system on combining the created unique skill list with the second skill list; generating a skill match score for each of the opportunity description skills in the created matched skill list on matching the unique opportunity seeker skills with the opportunity description skills by the opportunity matching system using the requirement measure, the importance measure, the opportunity description skill amount measure, the merged skill amount measure, and the merged credibility measure; and generating an opportunity match score defining the degree of match between 
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under all three abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss determining a degree of match between an opportunity seeker (job seeker) and an opportunity description (job opening) to match job seekers with job opportunities which is a clear business relations, and one of certain methods of organizing human activity.	Mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion). As claim 1 recites for example, “receiving a first skill list”, “creating a unique skill list”, “creating a matched skill list”, “generating a skill match score”, “generating an opportunity match score”. Concepts performed in the human mind as mental processes because the steps of receiving, determining, analyzing, and transmitting data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (For example, independent claim 1 recites: “generating a skill match score”, “generating an opportunity match score”, dependent claim 2 recites “assigning default values to said merged skill amount measure”, dependent claim 4 recites “amount measure deviation”, dependent claim 5 recites “amount measure is a quantized value”, dependent claim 6 recites “estimating the credibility”, dependent claim 7 recites “the requirement measure is a Boolean value”, independent claims 12, 14 and 24 recite “generating an opportunity match score”, dependent claim 19 recites “generating a scored matched skill based on each matched skill, additional values of a delta and a match score by deviation in the merged skill amount measure and the opportunity description skill amount measure”, “calculating a single numerical match score by determining the degree of match”.)
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of determining a degree of match between opportunity seekers and opportunities. In particular, the claims only recite the additional elements – a processor, database, a non-transitory computer readable storage medium, a receiving module, a merging module, a matching module, and a score generation module. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, determining whether an opportunity description skill is absent in said created unique skill list and assigning default values to said merged skill amount measure and said merged credibility measure corresponding to said opportunity description skill in said matched skill list by said opportunity matching system; (claim 3) opportunity seeker skill is one of a core personal trait and a domain of expertise of an opportunity seeker extracted from said opportunity seeker profiles, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 		Furthermore, dependent claims 2-11, 13, 15-23 and 25-26 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for (claim 2) determining whether an opportunity description skill is absent in said created unique skill list and assigning default values to said merged skill amount measure and said merged credibility measure corresponding to said opportunity description skill in said matched skill list by said opportunity matching system; (claim 3) opportunity seeker skill is one of a core personal trait and a domain of expertise of an opportunity seeker extracted from said opportunity seeker profiles. These limitations merely provide further transmitting, receiving, and analyzing the data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall et al. (US 2009/0276233 A1), hereinafter “Brimhall”, over Concordia et al. (US 2008/0086366 A1), hereinafter “Concordia’.

Regarding Claim 1, Brimhall teaches a method for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, said method employing an opportunity matching system comprising at least one processor configured to execute computer program instructions for performing said method comprising: (Brimhall, Abstract, discloses a credibility engine creates individual credibility scores and network credibility scores that… can be used to objectively rate a comparative value of credibility for entities. Para 0005 and 0007, discloses the present invention provides various methods, systems and computer program products that can be used to determine, comparatively measure and verify the credibility of one or more individuals or other entities. Embodiments of the invention also extend to methods and systems for reputation scoring, as well as other attribute scoring. Figures 2A, 2B and 3, discloses skills including problem solving skills, team skills and communication skills. Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (varying credibility) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.). Para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes that match or that appear the closest to matching a predetermined credibility profile defined by the interested party. Para 0143-0145, discloses client or information requestor can also select and/or build custom surveys and reviews for a particular need (skill)…the information requestor can assign different weights to the different attributes 
receiving a first skill list comprising said opportunity seeker skills in said opportunity seeker profiles and a second skill list comprising said opportunity description skills … for an opportunity from a skill list database by said opportunity matching system, wherein said first skill list comprises first tuples, each of said first tuples comprising one of said opportunity seeker skills, an opportunity seeker skill amount measure corresponding to said one of said opportunity seeker skills, and a credibility measure indicating credibility of said opportunity seeker skill amount measure, and wherein said second skill list comprises second tuples, each of said second tuples comprising one of said opportunity description skills, … , an importance measure, and an opportunity description skill amount measure associated with said one of said opportunity description skills; (See at least Brimhall, Para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes (skills) that match or that appear the closest to matching a predetermined credibility profile defined by the interested party. Para 0278, discloses weighting the relationship between respondent and person reviewed, Examiner notes this discloses the measure in the “opportunity seeker skill amount measure corresponding to said one of said opportunity seeker skills” and the credibility measure. Further, para 0189, discloses different weights applied to different types of relationships, Examiner notes this is also credibility measure. Para 0143-0145, discloses client or information requestor can also select and/or build custom surveys and reviews for a particular need (skill)…the information requestor can assign different weights to the different attributes (skills) that are presented and analyzed. Examiner notes the weights demonstrate importance. Further, Figure 14, discloses member profile; Figure 13, discloses attributes and skills that are measured; for example collaboration skills, leadership, problem solving, etc. Further, Para 0274-0278, discloses the credibility profile will basically comprise ranges or values that are determined to be acceptable for certain predetermined credibility attributes. The desired credibility profile can then be provided as part of a request for member information (1210) and to be compared by the server/engine with any number of existing member credibility profiles and/or scores to identify/obtain (1220) the one or more members that most closely match the desired credibility profile. 
creating a unique skill list comprising unique opportunity seeker skills from said first skill list, a merged skill amount measure corresponding to each of said unique opportunity seeker skills, and a merged credibility measure indicating credibility of said merged skill amount measure by said opportunity matching system by performing merging actions on said first tuples in said first skill list, wherein said merging actions comprise computing said merged skill amount measure and said merged credibility measure corresponding to said each of said unique opportunity seeker skills using said opportunity seeker skill amount measure and said credibility measure of each of said opportunity seeker skills of said first skill list; (Brimhall, Figure 13 and para 0095-0096, discloses the skills (collaboration skills, leadership, problem solving, etc.) will be mashed up. Examiner notes “mashed up” is merged. Further, Brimhall, para 0156, discloses rating and placement an attribute (skill) will have within a matrix. The score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth. Para 0240-0241, discloses weighting scores to questions; Para 0188, discloses an average value of points obtained from all respondents; Para 0299-0300, discloses the average review score may multiply/apply any relationship weighting and category weighting that is appropriate, Examiner notes the weighted averages teaches the merged credibility measure);
…
generating a skill match… for each of said opportunity description skills in said created matched skill list on matching said unique opportunity seeker skills with said opportunity description skills by said opportunity matching system using …, said importance measure, said opportunity description skill amount measure, said merged skill amount measure, and said merged credibility measure; and (See at least Brimhall, Figures 12-15, para 0143-0145, 0240-0241, 
generating an … defining said degree of match between said opportunity seeker profiles and said opportunity descriptions by said opportunity matching system by processing said generated … for said each of said opportunity description skills with said importance measure of said each of said opportunity description skills in said second skill list (Brimhall, para 0012 and 0274-0278, discloses a match between the individuals (opportunity seeker profiles) and the interested party (opportunity descriptions) by the metrics that have all been evaluated and scored to identify the closest matching. Further, para 0305, discloses by identifying members that match a preferred or known credibility profile or score, it is possible to expedite many hiring processes).
Yet, Brimhall does not appear to explicitly teach “a requirement measure … creating a matched skill list by matching said unique opportunity seeker skills of said created unique skill list with said opportunity description skills of said second skill list by said opportunity matching system on combining said created unique skill list with said second skill list; opportunity match score … skill match score”.
In the same field of endeavor, Concordia teaches a requirement measure (Concordia, Abstract, Concordia, Figure 6 and para 0034, discloses skill desirability and where the user can rate the desirability or necessity of a particular skill using a slider widget).
creating a matched skill list by matching said unique opportunity seeker skills of said created unique skill list with said opportunity description skills of said second skill list by said opportunity matching system on combining said created unique skill list with said second skill list; (Concordia, para 0004, discloses allows job seekers to specify skills that they possess (opportunity seeker skills) and allows employers to specify skills that they deem desirable for a particular job opening (opportunity description skills), and then matches job seekers with the most suitable openings based on these specified skill sets. Further, para 0012-0013 and Figures 7-8, discloses skills match module. Further, Concordia, para 0037-0041, discloses a skills match module). 
opportunity match score (Concordia, para 0038, discloses skill sets generated for Job Seeker and job listing by the Skill Selection module may be compared by the Skills Match module to determine the suitability of a job listing for a particular Job Seeker. For example, in an embodiment wherein the skills selection is binary (i.e., skill is either selected or not selected), the Skills Match module may calculate a Skills Match metric based on the percentage of common skills between the Job Seeker and job listing. Examiner notes the skills match metric is an opportunity match score. Further, Concordia, para 0052, discloses the Platform may match employee skill profiles with position skill profiles to determine the positions that employees are most suited to fill) skill match score (Concordia, para 0037-0041, discloses a skills match module. Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with a requirement measure; opportunity match score; skill match score; creating a matched skill list by matching said unique opportunity seeker skills of said created unique skill list with said opportunity description skills of said second skill list by said opportunity matching system on combining said created unique skill list with said second skill list; as taught by Concordia with the motivation to streamline the job search process, increase the satisfaction level of both employers and job seekers, and benefit the labor market as a whole (Concordia, para 0004). The Brimhall invention, now incorporating the Concordia invention, has all the limitations of claim 1.

Regarding Claim 2, Brimhall, now incorporating Concordia, teaches The method of claim 1, and Brimhall further teaches further comprising determining whether an opportunity description skill is absent in said created unique skill list and assigning default values to said merged skill amount measure and said merged credibility measure corresponding to said opportunity description skill in said matched skill list by said opportunity matching system (Brimhall, para 0246-0247, discloses when questions are not answered as a value (Examiner notes this is an absent skill) within a range or a scale, it is up to the credibility engine to evaluate and score answers so as to provide an objective value (Examiner notes this is assigning a default value) that can be used to calculate the points that will be awarded for the perceived credibility of the member related to the answer that is 

Regarding Claim 3, Brimhall, now incorporating Concordia, teaches the method of claim 1, and Brimhall further teaches wherein said opportunity seeker skill is one of a core personal trait and a domain of expertise of an opportunity seeker extracted from said opportunity seeker profiles (Brimhall, Para 0012 and para 0174, discloses profiles and para 0243, discloses analyzing data includes extracting a context of the data (Examiner notes it is obvious this would include profiles). Figure 13 discloses review data which includes core personal traits such as honesty and integrity, and the review data is included in members profile in Figure 14. Further, Brimhall, para 0089, discloses core traits including respect, trust, etc.)

Regarding Claim 4, Brimhall, now incorporating Concordia, teaches the method of claim 1.
Yet, Brimhall does not appear to explicitly teach “wherein said generation of said skill match score for said each of said opportunity description skills in said created matched skill list comprises determining deviations in said merged skill amount measure and said opportunity description skill amount measure by said opportunity matching system using an amount measure deviation lookup table.”.
Concordia teaches wherein said generation of said skill match score for said each of said opportunity description skills in said created matched skill list comprises determining deviations in said merged skill amount measure and said opportunity description skill amount measure by said opportunity matching system using an amount measure deviation lookup table (Concordia, Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module, and para 0039, teaches “modulus (i.e., length) of Δ, then, may comprise the Skills Match metric, quantifying the deviation between the Job Seeker and job listing skills. If an Employer would prefer over-qualification to under-qualification, as is usually the case, an alternative embodiment of the Skills Match metric may be employed, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with wherein said generation of said skill match score for said each of said opportunity description skills in said created matched skill list comprises determining deviations in said merged skill amount measure and said opportunity description skill amount measure by said opportunity matching system using an amount measure deviation lookup table as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Regarding Claim 5, Brimhall, now incorporating Concordia, teaches The method of claim 1, and Brimhall further teaches wherein the opportunity seeker skill amount measure is a fraction of a total skill amount measure of the opportunity seeker skills possessed by one or more opportunity seekers, and (Brimhall, Figure 13 and para 0095-0096, discloses a fraction of total skill amount measure of opportunity seeker skills, For example, Figure 13, discloses “leadership” skill on a rating of 1 to 7. For example, if the user selects 4, then it would be 4/7, which is a fraction of a total skill amount measure) wherein the opportunity description skill amount measure is a quantized value of the proficiency of one or more opportunity seekers needed for the opportunity (Brimhall, para 0012 and 0274, teaches predetermined credibility profile defined by the interested party that includes requirements of a desired credibility which includes ranges or values. Examiner notes the requirements with values/ranges are the quantized value for the needed opportunity). 

Regarding Claim 6, Brimhall, now incorporating Concordia, teaches The method of claim 1, and Brimhall further teaches comprises: estimating the credibility of the opportunity seeker skill amount measure corresponding to the opportunity seeker skills by an operational system of a plurality of entities; and (Brimhall, para 0188-0191, discloses the value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents. assigning the credibility measure based on the estimated credibility to the opportunity seeker skill amount measure by the operational system of the plurality of entities (Brimhall, Figure 14, discloses your score is 1325. Examiner notes this is the assignment of a credibility measure on the opportunity seeker).

Regarding Claim 7, Brimhall, now incorporating Concordia, teaches the method of claim 1, Concordia teaches wherein the requirement measure is a Boolean value associated with an opportunity description skill representing that the opportunity seeker skill amount measure of the opportunity seeker skill is required to be equal to the opportunity description skill amount measure of the opportunity description skill, wherein the opportunity description skill is the same as the opportunity seeker skill, and (Concordia, Abstract, discloses profile data includes a specification of skill levels either possessed or desired, in the case of job seekers, or required. Figures 7-9, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module. Concordia, para 0024, discloses The includeMatchPosition, includeWeights, and includeJobCategory fields are Boolean fields that specify the details to be included in the response packet (position of the title query matched in the database, weight of the match for a matching database entry, and associated job category respectively) wherein the importance measure is a quantized value representing a degree to which presence of an opportunity description skill in the first skill list is needed for an opportunity (Concordia, Abstract, Concordia, Figures 5-6 and para 0034, discloses skill desirability and where the user can rate the desirability or necessity of a particular skill using a slider widget. Examiner notes this is the degree to which the opportunity description skill is important and needed for an opportunity, for example in Figure 5, discloses “mathematics” ability is average need for the job and Figures 7-9, discloses quantized values of the degree between the skill and the skill needed.)
wherein the requirement measure is a Boolean value associated with an opportunity description skill representing that the opportunity seeker skill amount measure of the opportunity seeker skill is required to be equal to the opportunity description skill amount measure of the opportunity description skill, wherein the opportunity description skill is the same as the opportunity seeker skill, and wherein the importance measure is a quantized value representing a degree to which presence of an opportunity description skill in the first skill list is needed for an opportunity as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Regarding Claim 8, Brimhall, now incorporating Concordia, teaches the method of claim 1, and Brimhall further teaches wherein the unique opportunity seeker skills is a list of opportunity seeker skills with multiple occurrences in the first skill list that are merged to a single occurrence (Brimhall, Figure 13, discloses skills list including collaboration skills, leadership, problem solving, etc. and the skills will be mashed up together (Examiner notes “mashed up” is the skills being merged) para 0156, discloses the feedback from various different types and combinations of questions can be considered in the determination as to what rating and placement an attribute will have within a SWOT matrix. The SWOT score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth).

Regarding Claim 9, Brimhall, now incorporating Concordia, the method of claim 1, wherein the merged skill amount measure is a combined value of the opportunity seeker skill amount measures corresponding to the multiple occurrences of the opportunity seeker skills in the first skill list, and wherein the merged credibility measure is a combined value of the credibility measures corresponding to the multiple occurrences of the opportunity seeker skills in the first skill list (Brimhall, Figure 13, discloses skills list including collaboration skills, leadership, problem solving, and more, and the skills will be mashed up together (Examiner notes “mashed up” is the skills 

Regarding Claim 10, Brimhall, now incorporating Concordia, teaches the method of claim 9, and Brimhall further teaches wherein the credibility bump is added to an unadjusted credibility measure to generate a merged credibility measure of the opportunity seeker skill based on the number of reports and the credibility of the corresponding reports (Brimhall, para 0163-0168, discloses third party reports can also include detailed information and/or simple ratings, such as thumbs up and thumbs down ratings, star or point ratings, or any other ratings (a credibility bump); a hierarchal credibility structure; the hierarchical structure of the credibility network of the present invention enables individuals to further distinguish themselves and to promote themselves as being credible (credibility measure) the credibility of members to be repeatedly verified and established, such as, for example, by requiring the completion of numerous surveys, reviews and assessments (number of reports) related to the evaluation of the members).

Regarding Claim 11, Brimhall, now incorporating Concordia, teaches the method of claim 1 further comprises merging multiple reports or occurrences of an opportunity seeker skill by the opportunity matching system, wherein the reports are of mixed credibility measures (Brimhall, Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (reports of mixed credibility measures) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.), where the reports are mashed up (merged). Further, see Figure 14, discloses reviews sent to 155 people and completed by 45 people that are combined (merged) to a score of 1325).
Regarding Claim 12, Brimhall teaches a method for generating an … implemented by the opportunity matching system on comparison of the opportunity seeker skills of varying credibility with the opportunity description skills of varying importance, the method comprising: (Brimhall, Abstract. Brimhall, para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes that match or that appear the closest to matching a predetermined credibility profile defined by the interested party (opportunity). Brimhall, Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (varying credibility) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.) of varying importance, as Brimhall, para 0143-0145, discloses client or information requestor can also select and/or build custom surveys and reviews for a particular need (skill)…the information requestor can assign different weights to the different attributes (skills) that are presented and analyzed. Examiner notes the weights are varying importance. Para 0048-0052, discloses the computing environment)).
performing merging actions on the opportunity seeker skills in the first skill list and returning a list of unique merged skills present by a merging module of the opportunity matching system; (Brimhall, Figure 13 and para 0095-0096, discloses the skills (collaboration skills, leadership, problem solving, etc.) will be mashed up. Examiner notes “mashed up” is merged. Further, Brimhall, para 0156, discloses rating and placement an attribute (skill) will have within a matrix. The score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth.)	Yet, Brimhall does not appear to explicitly teach “matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries by a matching module of the opportunity matching system; and generating an opportunity match score with the list of matched skills and returning a single numerical match score by a score generation module of the opportunity matching system.”	In the same field of endeavor, Concordia teaches matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries by a matching module of the opportunity matching system; and (Concordia, Abstract, Concordia, Figure 6, para 0034; Concordia, para 0004, discloses allows job seekers to specify skills that they possess (opportunity seeker skills) and allows employers to specify skills that they deem desirable for a particular job opening (opportunity description skills), and then matches job seekers with the most suitable openings based on these specified skill sets. Further, para 0012-0013 and Figures 7-8, discloses skills match module. Further, Concordia, para 0037-0041, discloses a skills match module)
generating an opportunity match score with the list of matched skills and returning a single numerical match score by a score generation module of the opportunity matching system (Concordia, para 0037-0041, discloses a skills match module. Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing/ Concordia, para 0038, discloses skill sets generated for Job Seeker and job listing by the Skill Selection module may be compared by the Skills Match module to determine the suitability of a job listing for a particular Job Seeker. For example, in an embodiment wherein the skills selection is binary (i.e., skill is either selected or not selected), the Skills Match module may calculate a Skills Match metric based on the percentage of common skills between the Job Seeker and job listing. Examiner notes the skills match metric is an opportunity match score. Further, Concordia, para 0052, discloses the platform may match employee skill profiles with position skill profiles to determine the positions that employees are most suited to fill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries by a matching module of the opportunity matching system; and generating an opportunity match score with the list of matched skills and returning a single numerical match score by a score generation module of the opportunity matching system as taught by Concordia with the motivation to streamline the job search process, increase the satisfaction level of both employers and job seekers, and benefit the labor market as a whole (Concordia, para 0004). The Brimhall invention, now incorporating the Concordia invention, has all the limitations of claim 12.
Regarding Claim 13, Brimhall, now incorporating Concordia, teaches the method of claim 12, further comprising receiving the list of matched skill entries by a skill entry matching module of the matching module and the returning a list of matched skills by the skill entry matching module (Brimhall, Figure 12, para 0012 and 0274, teaches a third party (Examiner notes this can be a job opening) can request (1210) and obtain (1220, 1230) information that identifies a member that has a credibility profile that matches a predetermined template profile.)

Regarding Claim 14, Brimhall teaches An opportunity matching system for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, the system comprising: a non-transitory computer readable storage medium configured to store computer program instructions defined by modules of the opportunity matching system; and at least one processor communicatively coupled to the non-transitory computer readable storage media, the at least one processor configured to execute the computer program instructions defined by modules of the opportunity matching system, the modules comprising: (Brimhall, Abstract, discloses a credibility engine creates individual credibility scores and network credibility scores that can be used to objectively rate a comparative value of credibility for entities. Para 0005 and 0007, discloses the present invention provides various methods, systems and computer program products that can be used to determine, comparatively measure and verify the credibility of one or more individuals or other entities. Embodiments of the invention also extend to methods and systems for reputation scoring, as well as other attribute scoring. Figures 2A, 2B and 3, discloses skills including problem solving skills, team skills and communication skills. Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (varying credibility) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.) Para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes that match or that appear the closest to matching a predetermined credibility profile defined by the interested party. Para 0143-0145, discloses client or information requestor can also select and/or build custom surveys 
a receiving module for receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database; (See at least Brimhall, Para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes (skills) that match or that appear the closest to matching a predetermined credibility profile defined by the interested party. Para 0274-0278, discloses the third party can develop a desired credibility profile, by completing survey/review data that satisfies their requirements of a desired credibility.);
a merging module for performing merging actions on the opportunity seeker skills in the first skill list and returning a list of unique merged skills present; (Brimhall, Figure 13 and para 0095-0096, discloses the skills (collaboration skills, leadership, problem solving, etc.) will be mashed up. Examiner notes “mashed up” is merged. Further, Brimhall, para 0156, discloses rating and placement an attribute (skill) will have within a matrix. The score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth. Para 0240-0241, discloses weighting scores to questions; Para 0188, discloses an average value of points obtained from all respondents; Para 0299-0300, discloses the average review score may multiply/apply any relationship weighting and category weighting that is appropriate);
a matching module for matching the list of unique merged skills present and the second skill list and returning a list of matched skill entries; and (See at least Brimhall, Figures 12-15, para 0143-0145, 0240-0241, 0274-0278, para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes (skills) that match or that appear the closest to matching a predetermined credibility profile); “a score generation module for generating an opportunity match score with the list of matched skills and returning a single numerical match score.”
In the same field of endeavor, Concordia teaches a score generation module for generating an opportunity match score with the list of matched skills and returning a single numerical match score (Concordia, Abstract, Concordia, Figure 6, para 0034; Concordia, para 0004, discloses allows job seekers to specify skills that they possess (opportunity seeker skills) and allows employers to specify skills that they deem desirable for a particular job opening (opportunity description skills), and then matches job seekers with the most suitable openings based on these specified skill sets. Further, para 0012-0013 and Figures 7-8, discloses skills match module. Further, Concordia, para 0037-0041, discloses a skills match module/ Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing/ Concordia, para 0038, discloses skill sets generated for Job Seeker and job listing by the Skill Selection module may be compared by the Skills Match module to determine the suitability of a job listing for a particular Job Seeker. For example, in an embodiment wherein the skills selection is binary (i.e., skill is either selected or not selected), the Skills Match module may calculate a Skills Match metric based on the percentage of common skills between the Job Seeker and job listing. Examiner notes the skills match metric is an opportunity match score. Further, Concordia, para 0052, discloses the platform may match employee skill profiles with position skill profiles to determine the positions that employees are most suited to fill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with a score generation module for generating an opportunity match score with the list of matched skills and returning a single numerical match score as taught by Concordia with the motivation to streamline the job search process, increase the satisfaction level of both employers and job seekers, and benefit the labor market as a whole (Concordia, para 0004). The Brimhall invention, now incorporating the Concordia invention, has all the limitations of claim 14.

Regarding Claim 15, Brimhall, now incorporating Concordia, teaches The opportunity matching system of claim 14, and Brimhall further teaches wherein the merging module is further configured to combine multiple occurrences of the opportunity seeker skills in the list of skills present into one entry per opportunity seeker skill in the list of unique merged skills present with a combined amount present measure, that is, the merged amount measure, and a combined credibility measure, that is, the merged credibility measure (Brimhall, Para 0299-0300, discloses the average review score may multiply/apply any relationship weighting and category weighting that is appropriate, Examiner notes the weighted averages teaches the merged credibility measure. Brimhall, Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (credibility measures) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.), the reports are mashed up (merged). Further, see Figure 14, discloses reviews sent to 155 people and completed by 45 people that are combined (merged) to a credibility measure of 1325).

Regarding Claim 16, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 14, and Brimhall further teaches wherein the merging module further comprises a combining module for combining multiple occurrences of the opportunity seeker skills in the first skill list, that is, the list of skills present into a single merged skill, that is, a unique opportunity seeker skill with a corresponding merged amount measure and a corresponding merged credibility measure, wherein the combining module further comprises: (Brimhall, Figure 13 and para 0095-0096, discloses the skills (collaboration skills, leadership, problem solving, etc.) will be mashed up. Examiner notes “mashed up” is merged. Further, Brimhall, para 0156, discloses rating and placement an attribute (skill) will have within a matrix. The score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth. Para 0240-0241, discloses weighting scores to questions; Para 0188, discloses an average value of points obtained from all respondents; Para 0299-0300, discloses the average review score may multiply/apply any relationship weighting and category weighting that is appropriate, Examiner notes the weighted averages teaches the merged credibility measure).	Concordia teaches a compute skill values model for computing skill values, that is, a weighted skill amount measure and a weighted credibility measure for each opportunity seeker skill in the N sub-lists of skills present; and a skill combiner for returning a single merged or combined skill, that is, a unique opportunity seeker skill on combining the enhanced skills present tuples, that is, the tuples with the opportunity seeker skills and corresponding weighted skill amount measures and corresponding weighted credibility measures (Concordia, para 0032, discloses the Platform further allows both Job Seekers and Employers to specify a plurality of skills and/or abilities that may be associated with a Job Seeker(s), job title(s), company or companies, job listing(s), and/or the like… This may be a table of skills and weights keyed by code. In one embodiment, the user may select a subset of skills from the original set … the user may rate each of the displayed skills as to how much it applies to them or to the particular job listing. Concordia, Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module, and para 0039, teaches “modulus (i.e., length) of Δ, then, may comprise the Skills Match metric, quantifying the deviation between the Job Seeker and job listing skills. If an Employer would prefer over-qualification to under-qualification, as is usually the case, an alternative embodiment of the Skills Match metric may be employed, such as summing the components of the Δ vector. Over-qualifications would register a positive contribution while under-qualifications would register a negative contribution. In this case, the more positive the value of the metric, the better qualified the Job Seeker is for the job listing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with a compute skill values model for computing skill values, that is, a weighted skill amount measure and a weighted credibility measure for each opportunity seeker skill in the N sub-lists of skills present; and a skill combiner for returning a single merged or combined skill, that is, a unique opportunity seeker skill on combining the enhanced skills present tuples, that is, the tuples with the opportunity seeker skills and corresponding weighted skill amount measures and corresponding weighted credibility measures as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).	
Regarding Claim 17, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 14, and Brimhall further teaches wherein the merging module merges multiple reports or occurrences of an opportunity seeker skill, wherein the reports are of mixed credibility measures (Brimhall, Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (reports of mixed credibility measures) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.), where the reports are mashed up (merged). Further, see Figure 14, discloses reviews sent to 155 people and completed by 45 people that are combined (merged) to a score of 1325).

Regarding Claim 18, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 14, and Brimhall further teaches wherein the matching module further comprises: a skill entry matching module for receiving the list of matched skill entries and returning a list of matched skills; and (Brimhall, Figure 12, para 0012 and 0274, teaches a third party (Examiner notes this can be a job opening) can request (1210) and obtain (1220, 1230) information that identifies a member that has a credibility profile that matches a predetermined template profile.)
a create matched skill module for accepting the skill _present and the opportunity description skill and for creating a matched skill tuple comprising an opportunity description skill amount measure, an importance measure, and … of the opportunity description skill and a merged skill amount measure and a merged credibility measure of the skill _present (Brimhall, Abstract. Brimhall, para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes that match or that appear the closest to matching a predetermined credibility profile defined by the interested party (opportunity). Brimhall, Figure 13, discloses credibility reports to be completed by coworkers, customers, employees, employers, family members, friends, peers and others (varying credibility) with opportunity seeker skills (skills including collaboration skills, leadership, problem solving, etc.) of varying importance, as Brimhall, para 0143-0145, discloses client or information requestor can also select and/or build custom surveys and reviews for a particular need (skill)…the information requestor can assign different weights to the different attributes (skills) that are presented and analyzed. 
Concordia teaches a requirement measure (Concordia, Abstract, Concordia, Figure 6 and para 0034, discloses skill desirability and where the user can rate the desirability or necessity of a particular skill using a slider widget).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with a requirement measure as taught by Concordia with the benefit of the user rating the desirability or necessity of a particular skill (Concordia, Figure 6 and para 0034).

Regarding Claim 19, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 14, and Concordia teaches wherein the scoring module further comprises: a match score generation module for generating a scored matched skill based on each matched skill, additional values of a delta and a match score by determining the deviation in the merged skill amount measure and the opportunity description skill amount measure; and a final score generation module for calculating a single numerical match score by determining the degree of match between the opportunity description skills and the opportunity seeker skills (Concordia, Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module, and para 0039, teaches “modulus (i.e., length) of Δ (delta), then, may comprise the Skills Match metric, quantifying the deviation between the Job Seeker and job listing skills. If an Employer would prefer over-qualification to under-qualification, as is usually the case, an alternative embodiment of the Skills Match metric may be employed, such as summing the components of the Δ (delta) vector. Over-qualifications would register a positive contribution while under-qualifications would register a negative contribution. In this case, the more positive the value of the metric, the better qualified the Job Seeker is for the job listing”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with wherein the scoring module further comprises: a match score generation module for generating a scored matched skill based on each matched skill, additional values of a delta and a match score by determining the deviation in the merged skill amount measure and the opportunity description skill amount measure; and a final score generation module for calculating a single numerical match score by determining the degree of match between the opportunity description skills and the opportunity seeker skills taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Regarding Claim 20, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 16, and Concordia teaches wherein the combining module is further configured for assembling the single sub-list of skills present comprising the opportunity seeker skills with corresponding computed skill values into a list (Concordia, para 0032, discloses the Platform further allows both Job Seekers and Employers to specify a plurality of skills and/or abilities that may be associated with a Job Seeker(s), job title(s), company or companies, job listing(s), and/or the like… This may be a table of skills and weights keyed by code. In one embodiment, the user may select a subset of skills from the original set … the user may rate each of the displayed skills as to how much it applies to them or to the particular job listing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with wherein the combining module is further configured for assembling the single sub-list of skills present comprising the opportunity seeker skills with corresponding computed skill values into a list as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).
Regarding Claim 21, Brimhall, now incorporating Concordia, teaches The opportunity matching system of claim 16, and Brimhall teaches the weighted credibility measure (Brimhall, para 0278, discloses weighting the relationship between respondent and person reviewed, Examiner notes this discloses the measure in the “opportunity seeker skill amount measure corresponding to said one of said opportunity seeker skills” and the credibility measure. Further, para 0189, discloses different weights applied to different types of relationships, Examiner notes this is also credibility measure.)wherein the compute skill values module is further configured for returning an opportunity seeker skill in the sub-list of skills present with the computed values of the weighted amount present measure (Concordia, para 0024-0025, discloses weighting the values. Concordia, para 0032, discloses the Platform further allows both Job Seekers and Employers to specify a plurality of skills and/or abilities that may be associated with a Job Seeker(s), job title(s), company or companies, job listing(s), and/or the like… This may be a table of skills and weights keyed by code. In one embodiment, the user may select a subset of skills from the original set … the user may rate each of the displayed skills as to how much it applies to them or to the particular job listing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with wherein the compute skill values module is further configured for returning an opportunity seeker skill in the sub-list of skills present with the computed values of the weighted amount present measure as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Regarding Claim 22, Brimhall, now incorporating Concordia, teaches The opportunity matching system of claim 18, and Concordia teaches wherein the skill entry matching module is further configured for examining whether the list of unique merged skills present contains the skills needed, that is, the opportunity description skill and passes the unique opportunity seeker skill that is the same as the opportunity description skill _present to the create matched skill module (Concordia, Abstract, discloses profile data includes a specification of skill levels either possessed or desired, in the case of job seekers, or required. Figures 7-9, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module. Concordia, para 0024, discloses The includeMatchPosition, includeWeights, and includeJobCategory fields are Boolean fields that specify the details to be included in the response packet (position of the title query matched in the database, weight of the match for a matching database entry, and associated job category respectively) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with wherein the skill entry matching module is further configured for examining whether the list of unique merged skills present contains the skills needed, that is, the opportunity description skill and passes the unique opportunity seeker skill that is the same as the opportunity description skill _present to the create matched skill module as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Regarding Claim 23, Brimhall, now incorporating Concordia, teaches the opportunity matching system of claim 16, comprises an operational system of a plurality of entities, wherein the operational system comprises: estimating the credibility of the opportunity seeker skill amount measure corresponding to the opportunity seeker skills; and (Brimhall, para 0188-0191, discloses the value of points associated with the surveys/reviews completed by others can be an average value of points obtained from all respondents. While the survey/review points can vary, between survey types, in order to accommodate any number of questions and weights applied to the questions in the surveys/reviews, it will be appreciated that it is also possible to normalize or scale the average survey/review points. Examiner notes this averaging/scaling of the survey points is an estimate of the credibility of the opportunity seeker);
assigning the credibility measure based on the estimated credibility to the opportunity seeker skill amount measure (Brimhall, Figure 14, discloses your score is 1325. Examiner notes this is the assignment of a credibility measure on the opportunity seeker).

Regarding Claim 24, Brimhall teaches A non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor for determining a degree of match between opportunity seeker profiles with opportunity seeker skills of varying credibility and opportunity descriptions with opportunity description skills of varying importance, the computer program codes comprising: (Brimhall, Abstract, discloses a credibility engine creates individual credibility scores and network credibility scores that… can be used to objectively rate a comparative value of credibility for entities. Para 0005 and 0007, discloses the present invention provides various methods, systems and computer program products that 
a first computer program code for receiving a first skill list comprising the opportunity seeker skills in the opportunity seeker profiles and a second skill list comprising the opportunity description skills required for an opportunity from a skill list database by the opportunity matching system, wherein the first skill list comprises first tuples, each of the first tuples comprising one of the opportunity seeker skills, an opportunity seeker skill amount measure corresponding to the one of the opportunity seeker skills, and a credibility measure indicating credibility of the opportunity seeker skill amount measure, and wherein the second skill list comprises second tuples, each of the second tuples comprising one of the opportunity description skills, … , an importance measure, and an opportunity description skill amount measure associated with the one of the opportunity description skills; (See at least Brimhall, Para 0012-0013, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes (skills) that match or that appear the closest to matching a predetermined credibility profile defined by the interested party. Para 0278, discloses weighting the relationship between respondent and person reviewed, Examiner notes this discloses the measure in the “opportunity seeker skill amount measure corresponding to said 
a second program code for creating a unique skill list comprising unique opportunity seeker skills from the first skill list, a merged skill amount measure corresponding to each of the unique opportunity seeker skills, and a merged credibility measure indicating credibility of the merged skill amount measure by the opportunity matching system by performing merging actions on the first tuples in the first skill list, wherein the merging actions comprise computing the merged skill amount measure and the merged credibility measure corresponding to the each of the unique opportunity seeker skills using the opportunity seeker skill amount measure and the credibility measure of each of the opportunity seeker skills of the first skill list; (Brimhall, Figure 13 and para 0095-0096, discloses the skills (collaboration skills, leadership, problem solving, etc.) will be mashed up. Examiner notes “mashed up” is merged. Further, Brimhall, para 0156, discloses rating and placement an attribute (skill) will have within a matrix. The score or measure of any particular attribute can also be a combined or weighted average based on the quantity of feedback, the relationship of the entity providing the feedback with the member that is being evaluated, the age of the feedback, the perceived validity of the feedback, and so forth. Para 0240-0241, discloses weighting scores to questions; Para 
…
a fourth computer program code for generating … for each of the opportunity description skills in the created matched skill list on matching the unique opportunity seeker skills with the opportunity description skills by the opportunity matching system using the requirement measure, the importance measure, the opportunity description skill amount measure, the merged skill amount measure, and the merged credibility measure; and (See at least Brimhall, Figures 12-15, para 0143-0145, 0240-0241, 0274-0278, para 0012-0013,, discloses credibility metrics of subscribing members, who have all been evaluated and scored, to identify one or more individuals that have credibility scores and attributes (skills) that match or that appear the closest to matching a predetermined credibility profile. Examiner notes the skills have all scores/values/weights/rankings);    
a fifth computer program code for generating an … defining the degree of match between the opportunity seeker profiles and the opportunity descriptions by the opportunity matching system by processing the generated … for the each of the opportunity description skills with the importance measure of the each of the opportunity description skills in the second skill list (Brimhall, para 0012 and 0274-0278, discloses a match between the individuals (opportunity seeker profiles) and the interested party (opportunity descriptions) by the metrics that have all been evaluated and scored to identify the closest matching. Further, para 0305, discloses by identifying members that match a preferred or known credibility profile or score, it is possible to expedite many hiring processes).
Yet, Brimhall does not appear to explicitly teach “a requirement measure … a third computer program code for creating a matched skill list by matching the unique opportunity seeker skills of the created unique skill list with the opportunity description skills of the second skill list by the opportunity matching system on combining the created unique skill list with the second skill list; opportunity match score … skill match score”.	In the same field of endeavor, Concordia teaches a requirement measure (Concordia, Abstract, 
a third computer program code for creating a matched skill list by matching the unique opportunity seeker skills of the created unique skill list with the opportunity description skills of the second skill list by the opportunity matching system on combining the created unique skill list with the second skill list (Concordia, para 0004, discloses allows job seekers to specify skills that they possess (opportunity seeker skills) and allows employers to specify skills that they deem desirable for a particular job opening (opportunity description skills), and then matches job seekers with the most suitable openings based on these specified skill sets. Further, para 0012-0013 and Figures 7-8, discloses skills match module. Further, Concordia, para 0037-0041, discloses a skills match module). 
Generating an opportunity match score (Concordia, para 0038, discloses skill sets generated for Job Seeker and job listing by the Skill Selection module may be compared by the Skills Match module to determine the suitability of a job listing for a particular Job Seeker. For example, in an embodiment wherein the skills selection is binary (i.e., skill is either selected or not selected), the Skills Match module may calculate a Skills Match metric based on the percentage of common skills between the Job Seeker and job listing. Examiner notes the skills match metric is an opportunity match score. Further, Concordia, para 0052, discloses the Platform may match employee skill profiles with position skill profiles to determine the positions that employees are most suited to fill) skill match score (Concordia, para 0037-0041, discloses a skills match module. Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with a requirement measure … a third computer program code for creating a matched skill list by matching the unique opportunity seeker skills of the created unique skill list with the opportunity description skills of the second skill list by the opportunity matching system on combining the created unique skill list with the second skill list; opportunity match score … skill match score as taught by Concordia with the motivation to streamline the job search process, increase the satisfaction level of both employers and job seekers, and benefit the 

Regarding Claim 25, Brimhall, now incorporating Concordia, teaches The non-transitory computer readable storage medium of claim 24, further comprising a sixth computer program code for determining whether an opportunity description skill is absent in the created unique skill list and assigning default values to the merged skill amount measure and the merged credibility measure corresponding to the opportunity description skill in the matched skill list by the opportunity matching system (Brimhall, para 0246-0247, discloses when questions are not answered as a value (Examiner notes this is an absent skill) within a range or a scale, it is up to the credibility engine to evaluate and score answers so as to provide an objective value (Examiner notes this is assigning a default value) that can be used to calculate the points that will be awarded for the perceived credibility of the member related to the answer that is given. This can be done automatically, relying on existing evaluation software (which extracts a context from text) and applies a score based on context. Further, Examiner notes Concordia also teaches skill deficiencies throughout, see Concordia Abstract, para 0004, para 0014, para 0042-0046, discloses a skills deficiency module and calculating values for the deficient skills).

Regarding Claim 26, Brimhall, now incorporating Concordia, teaches the non-transitory computer readable storage medium of claim 24. Yet, Brimhall does not appear to explicitly teach “wherein fifth computer program code further comprises a seventh computer program code for determining deviations in the merged skill amount measure and the opportunity description skill amount measure by the opportunity matching system using an amount measure deviation lookup table.”.
Concordia teaches wherein fifth computer program code further comprises a seventh computer program code for determining deviations in the merged skill amount measure and the opportunity description skill amount measure by the opportunity matching system using an amount measure deviation lookup table (Concordia, para 0060, discloses computing environment. Concordia, Figure 7, discloses the skill of mathematics and the matching of the skill between the job seeker and the job listing. Concordia, para 0037-0041, discloses a skills match module, and para 0039, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Brimhall with determining deviations in the merged skill amount measure and the opportunity description skill amount measure by the opportunity matching system using an amount measure deviation lookup table as taught by Concordia with the motivation to match the most qualified job seeker for the job listing (Concordia, para 0039).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Lambroschini US 2015/0088568 A1 – discussing skills, subskills, self-assessments, weighted skills; Figure 9, discloses percentage/fraction of match; Figure 10, points for individuals skills, skillsets and total match.
Puram et al. US 2003/0117444 A1 – discussing method selects a candidate from a pool of candidates to fill a position based on the skills held by the candidate, the skills desired for the position and the priority of the skills for the position. Pre-defined lists of skills are used to develop detailed profiles of the candidates and the positions to be filled for better matching. To compare and rank candidates, adjusted skills scores are used which are limited by the priority of the skill for the position, yielding best-fit matches.
Nelson et al. US 2014/0379602 A1 – discussing skill sets for jobs, candidates and education opportunities. 
Jarrett et al. US 2016/0196534 A1 – discussing A training, tracking, and placement system determines a competence score for a job seeker with respect to a skill set and matches the job seeker with recruiters and/or employers based on the competence score. Competence scores of job seekers may be compared with thresholds provided by recruiters and/or employers to recommend training activities that may improve job seekers' skills in the skill set.
Maurya et al. US 2017/0154307 A1 – discussing generating personalized skill and learning recommendation are disclosed. A social networking system determines a list of skills not yet acquired by a first member. The social networking system determines a value associated with each skill. The social networking system selects one or more skills the list of skills based on the determined value of each skill.
Puram US 2002/0091669 – discussing method selects a candidate from a pool of candidates to fill a use for a candidate. The system and method can be applied to identify a product optimally suited for a particular use or to select a person to fill a position based on the skills held by the candidate, the skills desired for the position and the priority of the skills for the position. A scoring method determines a temporary use-specific adjusted score that is calculated based on user-selected functions which reflect real life effects on desireability of a candidate due to over- and under-target scores on given characteristics or parameters.
McGovern US 2014/0180948 – discussing a method of operating an employment system is provided. The method includes generating a score for each of a plurality of possible results compared to information associated with a user, enabling the user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition, enabling the user to adjust the threshold condition and preventing the user from adjusting the threshold condition beyond a minimum threshold condition. The score can be a bi-directional matching score. The minimum threshold condition can include a minimum score. The minimum score can be determined based on the percentage of the plurality of possible results that would be accessible to the user.
Zhang et al. US 2017/0061382 A1 – discussing recruitment using machine-learned data from job openings and candidates.
Scarborough et al. US 8,265,977 B2 –discussing hiring employees using artificial-intelligence based models.
Hardtke et al. US 2014/0358810 A1 – discussing algorithms that match job openings to candidates.
Kataria US 10832131 B2 – discussing a similarity score between a candidate job search query and a candidate job search result. This semantic similarity score can then be used in a ranking phase to rank job search results

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629